Citation Nr: 0726596	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-32 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pulmonary 
emphysema, claimed as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1967 to April 1977.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied the veteran's claims 
of entitlement to service connection for PTSD and pulmonary 
emphysema.  [The Board notes that the Cleveland RO currently 
has jurisdiction over the veteran's claims].  

The veteran filed a notice of disagreement in regards to the 
December 2004 rating decision.  He requested a hearing with a 
decision review officer (DRO), which was conducted at the RO 
October 2005.  The DRO then conducted a de novo review of the 
claims and confirmed the RO's findings in a January 2007 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in March 2007.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The veteran initially requested a video teleconference 
hearing on his March 2007 substantive appeal.  Such was 
scheduled to be conducted before a Veterans Law Judge on July 
20, 2007; however, the veteran failed to appear for the 
hearing.  

In July 2007, the veteran's representative sent a letter to 
the Board, indicating that the veteran did not receive notice 
concerning his video teleconference hearing until July 31, 
2007, days after it was scheduled to be held.  The 
representative requested on the veteran's behalf that the 
veteran's hearing be rescheduled, and indicated that the 
veteran would now prefer a hearing before the Travel Board.
The Board finds that good cause has been shown to reschedule 
the veteran's personal hearing.  See 38 C.F.R. § 20.702(d) 
(2006).  

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
Travel Board hearing at the RO in 
Cleveland.  The veteran should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


